                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 DONNA LYNN EDEN                                  §
                                                  §
 v.                                               §
                                                  §            Case No. 2:17-cv-624-RSP
 COMMISSIONER, SOCIAL                             §
 SECURITY ADMINISTRATION


                                   MEMORANDUM RULING


       On January 11, 2017, Administrative Law Judge Donald R. Davis issued a decision finding

that Petitioner Donna Lynn Eden (Campbell) was not disabled within the meaning of the Social

Security Act from October 31, 2014 through the date of the decision. Ms. Eden, who was 63 with

a high school education, was found to be suffering from severe impairments consisting of

degenerative disc disease, degenerative joint disease, scoliosis, stenosis, arthritis, depression, and

posttraumatic stress disorder. These impairments resulted in restrictions on her ability to work,

and she had not engaged in any substantial gainful activity since at least October 31, 2014. Before

that time she had worked as an office manager in an auto repair shop on and off from 1998 to 2014.

She was not able to return to that work.

       After reviewing the medical records and receiving the testimony at the August 4, 2016

video hearing, where Petitioner was represented by her attorney Jeffrey Sullivan, the ALJ

determined that Petitioner had the residual functional capacity to perform light work, as defined in

the Social Security Regulations with certain limitations. She could occasionally lift and/or carry

20 pounds, lift and/or carry 10 pounds frequently, and can sit, stand and/or walk for 6 hours in an

8-hour workday. She can occasionally climb ladders, ropes or scaffolds, ramps and stairs. She can

                                                  1
engage in unlimited balancing and stooping, but only frequent kneeling, crouching, and crawling.

She can carry out detailed but not complex instructions. She can attend and concentrate for

extended periods, interact adequately with coworkers and supervisors, and respond appropriately

to changes in a routine work setting. Her interaction with the public, coworkers and supervisors

should be limited to only 2-hour intervals between breaks. She can attend and concentrate for only

2-hour intervals between breaks, but can sustain a full 8-hour workday.

       Based on the testimony of a vocational expert witness, Russell B. Bowden, the ALJ

determined that Petitioner could perform work as a customer service clerk, which is a job that

exists in significant numbers in the national economy. This finding resulted in the determination

that Petitioner was not entitled to Social Security Disability benefits. Petitioner appealed this

finding to the Appeals Council, which denied review on June 30, 2017. Petitioner timely filed this

action for judicial review seeking remand of the case for further proceedings.

       This Court's review is limited to a determination of whether the Commissioner's final

decision is supported by substantial evidence on the record as a whole and whether the

Commissioner applied the proper legal standards in evaluating the evidence. See Martinez v.

Chater, 64 F.3d 172, 173 (5th Cir.1995); Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir.1994),

cert. denied, 514 U.S. 1120, 115 S.Ct. 1984, 131 L.Ed.2d 871 (1995). Substantial evidence is more

than a scintilla, but can be less than a preponderance, and is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion. Ripley v. Chater, 67 F.3d 552, 555 (5th

Cir.1995). A finding of no substantial evidence will be made only where there is a “conspicuous

absence of credible choices” or “no contrary medical evidence.” Abshire v. Bowen, 848 F.2d 638,

640 (5th Cir.1988) (citing Hames v. Heckler, 707 F.2d 162, 164 (5th Cir.1983)). In reviewing the


                                                 2
substantiality of the evidence, a court must consider the record as a whole and “must take into

account whatever in the record fairly detracts from its weight.” Singletary v. Bowen, 798 F.2d 818,

823 (5th Cir.1986).

       Plaintiff raises a single on this appeal: The ALJ’s mental residual functional capacity

determination is unsupported by substantial evidence as the ALJ failed to reconcile the opinion of

consultative psychologist Dr. Grant.

       In understanding the record of this case, it is helpful to know that this particular ALJ adopts

a somewhat academic style, seeking to explain his rulings to the Petitioner in less specialized

language than is usually used in ALJ decisions. He also has a habit of expressly building into the

limitations of the RFC the 15-minute breaks that the regulations allow every two hours (longer for

lunch) in an 8-hour workday.         The frustration of Petitioner’s hearing counsel with the

idiosyncrasies of this ALJ was evident at the hearing.

       The specific issue raised by Petitioner is whether the ALJ adequately considered the report

of Dr. David Grant, Ph.D., a consultative psychologist who examined Petitioner one time, on June

25, 2015, at the request of the agency. The ALJ does have the obligation to either accommodate

the relevant findings of an examining doctor into the RFC, or to explain the reasons that he chooses

not to adopt those findings.

       The ALJ discussed the report of Dr. Grant several times in his decision. He said that Dr.

Grant’s exam “gave evidence of anxious mood, but otherwise resulted in relatively modest mental

findings” and “revealed evidence of anxiety, but otherwise gave generally normal findings.” (Tr.

25, 31). Dr. Grant diagnosed Petitioner with posttraumatic stress disorder resulting from childhood

rapes. (Tr. 318). He noted that she had treatment in her 20’s but was not on any medication and


                                                 3
had not had any mental health treatment for 10 years. She reported being anxious and getting

overwhelmed easily. Dr. Grant found that she was pleasant and cooperative. Her mood was

anxious but her affect was appropriate. She was well-oriented, had adequate memory, appropriate

abstract thinking, and adequate concentration and persistence, and worked at a good pace. She

had good communication skills but stays to herself. His “recommendation” was as follows:

       “She is currently able to understand, carryout, and follow instructions. It is not likely that
       she would respond appropriately to work pressure in a work setting due to ongoing anxiety
       related issues. Her ability to tolerate stress associated with competitive work and make
       reasonable occupational adjustments is poor. She does appear to be able to manage funds
       without assistance.”

(Tr. 322). The ALJ expressly gave “partial weight” to the opinion of Dr. Grant in one part of his

decision. (Tr. 31). In that section, the ALJ did not clearly explain why. However, in other sections

he did explain that finding. The ALJ noted the “apparent disagreement” between Dr. Grant’s

“concern about stress” and the absence of any such concern from the non-examining mental

consultants. His solution was to give each of them only partial weight and to “add a restriction not

included by the DDS consultants,” namely the limitation to only two-hour intervals between

breaks. (Tr. 33-34).

       In a different section of his decision, the ALJ noted that “a psychological consultative

examiner concluded that anxiety would interfere with the claimant’s ability to respond

appropriately to work pressure. On the other hand, he also indicated that she performed evaluation

tasks at a good pace and exhibited adequate memory, concentration, and persistence.” (Tr. 27-28).

Although not named, the ALJ was clearly speaking of Dr. Grant, the only psychological

consultative examiner. He went on to discuss evidence in the record of Petitioner’s ability to

perform activities of daily living, which supported her ability to overcome the anxiety. This was


                                                 4
another reason, beyond the DDS consultants, for only giving partial weight to Dr. Grant’s

concerns.

        It should also be noted that Dr. Grant did not opine that Petitioner could not tolerate the

stress of the work she had been doing for many years up until the year before his exam. His words

used many qualifiers and simply expressed doubt about her ability to handle the work. The role

of the ALJ is to weigh the competing evidence from all sources and make the determination about

 functional capacity and disability. The ALJ’s decision in this case shows a careful consideration
.
 of all of the evidence. Given the long history of successful work despite the lifelong anxiety issues,

the lack of reliance on any medication, the absence of efforts to obtain mental health treatment,

the evidence of fairly successful independent living, and the very limited restrictions expressed by

Dr. Grant, the Court finds that the residual functional capacity determination of the ALJ is

supported by substantial evidence in the record.

        Conclusion:

        Having found that the record supports the finding of the ALJ, the decision of the

Commissioner is affirmed and this action is dismissed.
      SIGNED this 3rd day of January, 2012.
        SIGNED this 31st day of May, 2019.




                                                       ____________________________________
                                                       ROY S. PAYNE
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   5
